COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


     JOSEPH O. LOPEZ,                                  §                No. 08-19-00123-CV

                                   Appellant,          §                   Appeal from the

     v.                                                §             County Court of Law No. 6

     THE CITY OF EL PASO                               §              of El Paso County, Texas

                                   Appellee.           §                (TC# 2018DCV1047)

                                                OPINION

          Appellant Joseph O. Lopez filed an interlocutory appeal 1 of the trial court’s order granting

Appellee’s Plea to the Jurisdiction. We find no error and affirm the trial court’s judgment.

                         BACKGROUND AND PROCEDURAL HISTORY

          The following facts are derived from the parties’ respective pleadings in this case and are

taken as true for purposes of this appeal.

          El Paso Police Department Officers Feria and Alegre were dispatched to respond to a

criminal mischief call. On their way, they observed Appellant’s vehicle parked in a fire lane with

the lights on. After finishing their investigation of the earlier call, the officers returned to

Appellant’s vehicle, which still had its lights on, and noted that it had not moved. The two officers

decided to investigate the situation.


1
    See TEX.CIV.PRAC.&REM. CODE ANN. § 51.014(a)(8) and TEX.R.APP.P. 28.1(a).
          Appellant, a deaf man, was asleep in his vehicle. Officers Alegre and Feria approached the

vehicle and began knocking on the window of his car to wake him. Officer Alegre was on the

passenger side of the vehicle while Officer Feria was on the driver’s side of the car. Unbeknownst

to the officers, Appellant could not hear them knocking. Officer Alegre then broke the passenger

side window with his nightstick 2 to wake Appellant, and unlock the vehicle.

          Officer Feria then opened the driver’s side door and removed Appellant from the car, who

fell on the ground. According to Appellant’s petition, the officers threw Appellant onto the

pavement. Officer Féria struck at Appellant’s head, while Officer Alegre inflicted several knee

kicks to the side of Appellant’s torso. Appellant alleges during the entire ordeal, his hands were

behind him, his face was on the ground and his legs were flat.

          Afterwards, Appellant filed an Original Petition and a First Amended Petition, which

Appellee Answered with a Plea to the Jurisdiction, General Denial, Special Exceptions,

Affirmative Defenses, and Original Answer. Appellant did not serve Appellee with the citation

and amended petitioned for over five months, after having filed it in the trial court. Appellee’s Plea

to the Jurisdiction (“Plea”) disputed the trial court's subject-matter jurisdiction, and that court later

granted the Plea. Appellant then sought de novo review of the trial court's order through

interlocutory appeal.

                                        Waiver of Sovereign Immunity

          Plaintiff’s sole issue on appeal is whether the trial court abused its discretion by deciding

that Appellant’s First Amended Petition had alleged insufficient facts to find a waiver of sovereign

immunity under the Texas Torts Claim Act?



2
    We use the terms “nightstick” and “baton” interchangeably.
                                                          2
                                             Discussion

                                        Standard of Review

       A trial court abuses its discretion if it acts arbitrarily or unreasonably and without reference

to guiding rules and principles of law. In re R.B., 361 S.W.3d 184, 186 (Tex.App.—El Paso 2012,

pet. denied), citing, Cire v. Cummings, 134 S.W.3d 835, 838-39 (Tex. 2004). We may not

substitute our judgment for that of the trial court with respect to the resolution of factual issues or

matters committed to the court's discretion. In re Worrell, 334 S.W.3d 342, 344 (Tex.App.—El

Paso 2011, pet. denied). The trial court's legal conclusions are subject to de novo review. Id., at

344.

       Immunity from suit strips the courts of subject-matter jurisdiction to hear the underlying

claim. City of Waco v. Lopez, 259 S.W.3d 147, 150 (Tex. 2008). The State of Texas, and its

political subdivisions, have absolute sovereign immunity against any suit to which it does not

consent by statute or voluntary waiver. Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004).

This includes “any city.” TEX.CIV.PRAC.&REM.CODE ANN. § 101.001(3)(B). Government

employees who commit tortious acts within the scope of their employment may remain personally

liable for those acts unless shielded by official immunity. Franka v. Velasquez, 332 S.W.3d 367,

382–83 (Tex. 2011). Employees who act outside the scope of their authority lose the benefits of

official immunity and remain solely and personally liable in their individual capacities. Id. at 383.

The Texas Legislature supplemented this framework in 2003 by adding in Section 101.106(a),

which bars a plaintiff from suing a city employee once the plaintiff has elected to sue the employer

unit first. TEX.CIV.PRAC.&REM.CODE ANN. § 101.106(a).

       Subject matter jurisdiction is a question of law. Texas Dept. of Parks and Wildlife v.


                                                  3
Miranda, 133 S.W.3d 217, 226 (Tex. 2004), citing Tex. Natural Res. Conservation Comm'n v. IT–

Davy, 74 S.W.3d 849, 855 (Tex. 2002). Whether a pleader has alleged facts demonstrating a trial

court's subject matter jurisdiction is reviewed de novo. Miranda, 133 S.W.3d at 226. Likewise,

whether undisputed evidence of jurisdictional facts establishes a trial court's jurisdiction is also a

question of law. Id. Considering the issue, courts must determine if the pleader has alleged facts,

which affirmatively show the court's jurisdiction to hear the cause. Id., citing Tex. Ass'n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.1993). We construe pleadings liberally in favor

of plaintiffs, and look to the pleader’s intent. Miranda, 133 S.W.3d at 226. If the pleadings do not

contain sufficient facts to demonstrate the trial court’s jurisdiction, the issue is one of pleading

sufficiency. Id. The plaintiffs then should be given the opportunity to amend. County of Cameron

v. Brown, 80 S.W.3d 549, 555 (Tex. 2002). If the pleadings affirmatively negate jurisdiction, then

a plea to the jurisdiction may be granted, without allowing the plaintiffs an opportunity to

amend. Id.

       In his First Amended Petition, Appellant alleged the City’s negligence, taking care not to

characterize the conduct as an intentional tort. This is because the TTCA is inapplicable to

intentional acts. The TTCA, however, “[D]oes not apply to a claim . . . arising out of assault,

battery, false imprisonment, or any other intentional tort . . . .” TEX.CIV.PRAC.&REM.CODE

ANN. § 101.057. See also City of Watagua v. Gordon, 434 S.W.3d 586, 589 (Tex. 2014). Courts

look to the substance of pleadings, not to their characterization or form, determining waivers of

sovereign immunity. See University of Texas Medical Branch at Galveston v. Kai Hui Qi, 402
S.W.3d 374, 389-90 (Tex.App.—Houston [14th Dist.] 2013, no pet.)(the real substance of patient’s

lawsuit was a failure to act by the hospital’s employees, not a failure to timely diagnose


                                                  4
preeclampsia where a failure to act did not invoke the TTCA’s limited waiver of immunity).

                                                  Analysis

       Officer E. Feria #2899 immediately opened the vehicle door and forcefully pulled
       at and yanked Mr. Lopez from the vehicle . . . . [H]e was pulled until he fell out on
       to the ground, his hands landing first. . . . Mr. Lopez was then flung forward by his
       aggressors, the two officers, and was plummeted to the ground, face first, unto the
       concrete pavement. Both Officers pinned Mr. Lopez face down on to the ground,
       manipulating his limbs and putting pressure on his torso, neck and head. . . . Officer
       E. Féria struck at Mr. Lopez’s head multiple times, nonstop with his baton while
       Officer A. Alegre inflicted several knee kicks to the side of Mr. Lopez’s torso.
       [Emphasis added].

Paragraph 10, Appellant’s Original Petition.

       After handcuffing Mr. Lopez, he was pushed up against the police vehicle and then,
       finally, after assaulting and beating Mr. Lopez in the head and body . . . his hearing
       piece lay somewhere on the pavement where Mr. Lopez had been thrown and
       beaten. [Emphasis added].

Paragraph 11, Appellant’s First Amended Petition.

       The officers arrested Appellant, and he alleged that they negligently employed a baton

while using excessive force. Courts, however, view these torts as intentional, not negligent, and

thus ineligible for waivers of sovereign immunity. See Tex. Dep 't of Pub. Safety v. Petta, 44
S.W.3d 575 (Tex. 2001). Petta is particularly apt because the misconduct complained of there is

very similar to that of Appellant’s case (baton/nightstick). Petta was a woman, who was convicted

of fleeing or attempting to elude a police officer after a jury trial. Petta, 44 S.W.3d at 577-78. She

later sued the Texas Department of Public Safety(“TDPS”) and the state trooper individually on a

variety of grounds, including assault, aggravated assault, battery, reckless conduct. Id. Her civil

case arose from the trooper having stopped her for speeding, and her refusal to obey his commands

to exit her car. Id. Among other things, Petta claimed that the trooper had beat her car windows

with his nightstick, threatening to break the glass, and aimed his handgun at her, threatening to

                                                  5
kill her. Id. Petta specifically held that these claims were not exceptions to sovereign immunity:

       Here, the conduct Petta complains of is the same conduct that forms the basis of
       her assault and battery claim against Rivera. The specific conduct-hitting the
       window, calling a tow truck, aiming the gun, blocking Petta in with the cruiser, and
       firing at Petta's tires-is clearly intentional. The allegations fit squarely
       within section 101.057's exclusion of claims arising out of assault, battery, and false
       imprisonment. [Emphasis added].

Petta, 44 S.W.3d at 580.

       Similarly, other courts have also found no waiver of sovereign immunity for intentional

torts. See Harris County v. Cabazos, 177 S.W.3d 105, 107-08 (Tex. 2005)(officer wrongfully shot

plaintiff while pursuing him for traffic violation, but claims held to be an intentional tort despite

being framed as negligence); City of Waco v. Williams, 209 S.W.3d 216, 220 (Tex.App.—Waco

2006, pet. denied)(stun gun case where four officers, without provocation, repeatedly shot the

decedent on the ground with Tasers, shocking him repeatedly with 50,000 volts of electricity);

Sinegal v. City of El Paso, 414 F. Supp. 3d 995 (W.D. Texas, El Paso Div. 2019)(officers “tased”

plaintiff, attacking and tackling him to the ground).

       Based on the statute and case law, we conclude that breaking Appellant’s car window with

a nightstick (threatened in Petta), forcefully pulling and yanking him from his vehicle, and flinging

Appellant forward to the ground, face first, unto the concrete pavement are the intentional torts of

assault and battery. Likewise, pinning Appellant face down on to the ground, manipulating his

limbs and putting pressure on his torso, neck and head, striking at Appellant’s head multiple times,

nonstop with a baton, and inflicting several knee kicks to the side of Appellant’s torso. Appellant

indirectly acknowledges as much in his first Amended Petition, summarizing the officers’ actions

as “assaulting and beating” Appellant about his head and body.

       In his First Amended Petition, however, Appellant has tried to parse the statute and case

                                                 6
law by creatively disguising his claims as negligent use or misuse of personal property under

TEX.CIV.PRAC.&REM.CODE ANN. § 101.021(2): 3

           13. The Defendant, CITY OF EL PASO, is a governmental unit covered by the TTCA.

           14. The Defendant’s employees while acting within the scope of employment was [sic]
           negligent.

           15. When the employees was [sic] negligent, they used or misused tangible personal
           property. [Emphasis added].

Appellant’s First Amended Petition, paragraphs 13-15.

           As noted earlier, however, we look to the substance of pleadings, not to their

characterization or form in determining waivers of sovereign immunity, and the real substance of

Appellant’s claims are the intentional torts of assault and battery, not negligence. Kai Hui Qi, 402
S.W.3d at 389-90. See also City of Watagua v. Gordon, 434 S.W.3d at 590 (“But a police officer's

mistaken or accidental use of more force than reasonably necessary to make an arrest still ‘arises

out of’ the battery claim. . . . As the saying goes, there is no such thing as a negligent battery, since

battery is defined to require an intentional touching without consent not a negligent

one.”)[Citations omitted].

                                                      CONCLUSION



3
    A governmental unit in the state is liable for:

(1) property damage, personal injury, and death proximately caused by the wrongful act or omission or the
negligence of an employee acting within his scope of employment if:

                                              .            .               .

           (B) the employee would be personally liable to the claimant according to Texas law; and

(2) personal injury and death so caused by a condition or use of tangible personal or real property if the
governmental unit would, were it a private person, be liable to the claimant according to Texas law.

TEX.CIV.PRAC.&REM.CODE ANN. § 101.021.
                                                           7
       For these reasons, we affirm the trial court’s judgment.



December 9, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  8